Citation Nr: 0707605	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-35 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's countable income is excessive for 
improved pension benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from April 1969 to September 1973.  He died in 
August 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  The veteran died in August 2001; the appellant filed a 
claim of entitlement to nonservice-connected death pension 
benefits in October 2001.

2.  In 2001, the appellant received Social Security benefits 
in the amount of $747 monthly, her daughter received Social 
Security benefits in the amount $747 monthly, and she 
reported yearly interest income of $679; this creates a 
yearly income of $18,607.  

3.  The appellant's annual countable income of $14,663 
($18,607 minus applicable deductible medical expenses 
totaling $3,944) exceeds the maximum applicable income 
limitation of $8,168 for a surviving spouse with one child, 
effective December 1, 2000.

4.  The appellant's annual expenses necessary for reasonable 
family maintenance ($17,435) exceed her family's countable 
income ($14,663) by $2772.  

5.  The appellant's annual countable income after application 
of the hardship exclusion of $2,772 is $11,891, which still 
exceeds the maximum applicable income limitation of $8,168.


CONCLUSION OF LAW

The appellant's countable family income exceeds the maximum 
applicable income limitation for entitlement to improved 
pension benefits.  38 U.S.C.A. §§ 1521, 5103, 5103A, 5107 
(West & Supp. 2005); 38 C.F.R. §§ 3.23, 3.159, 3.271, 3.272 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, VCAA notification was sent prior to the 
initial unfavorable agency decision.  In the present case, 
the RO provided the appellant 38 U.S.C.A. § 5103(a) in 
letters dated in April 2002, January 2003, and March 2003.  
These letters informed her that she could provide evidence or 
location of such and requested that she provide any evidence 
in her possession.  The letters also apprised her of what 
type of information or evidence was required to substantiate 
her claim.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Based on the above, the 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes a death 
certificate, marriage certificate, countable income from 
Social Security Administration, reports medical and other 
expenses, and numerous statements from the appellant.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

B.  Analysis

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by the VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4), 3.23.

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income under chapter 15 of 
title 38 of the U.S. Code, all payments of any kind or from 
any source (including salary, retirement or annuity payments, 
or similar income, which has been waived) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. § 3.271(a).  The annual income of the 
surviving spouse includes her income and the annual income of 
each child of the veteran in the custody of the surviving 
spouse to the extent that the child's income is reasonably 
available to or for the surviving spouse, unless in the 
judgment of VA, to do so would work a hardship on the 
surviving spouse.  There is a rebuttable presumption that all 
of such a child's income is available to or for the surviving 
spouse.  38 C.F.R. § 3.23 (d)(5).  Social Security benefits 
and interest income are not specifically excluded under 38 
C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The term "surviving spouse's annual income" is defined as 
including the surviving spouse's annual income, and the 
annual income of each child of the surviving spouse (other 
than a child for whom increased pension is not payable under 
38 U.S.C. § 1522(b)) in the surviving spouse's custody (to 
the extent such child's income is reasonably available to or 
for the surviving spouse, unless in the judgment of VA to do 
so would work a hardship on the surviving spouse).  There is 
a rebuttable presumption that all of a child's income is 
reasonably available to or for the surviving spouse.  See 38 
C.F.R. § 3.23(d)(5).

The rates of improved pension benefits are published in 
tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same 
force and effect as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21.  The maximum allowable rate 
on December 1, 2000, for a surviving spouse with one child 
was $8,168 (See M21-1, part I, Appendix B, (change 35) 
(August 31, 2001).  It was $8,507 in 2002 (change 46, 
September 25, 2003); $8,686 in 2003 (change 49, October 4, 
2004); $8,921 in 2004 (change 52, September 29, 2006); $9,287 
in 2005 (change 54, November 14, 2006); and $9,594 in 2006 
(November 13, 2006, Fast Letter (FL 06-22) from the Director 
of Compensation and Pension Services).

The veteran died in August 2001.  The appellant filed a claim 
of entitlement to improved pension benefits in October 2001.  

In 2001, the appellant received Social Security benefits in 
the amount of $747 monthly, her daughter received Social 
Security benefits in the amount $747 monthly, and she 
reported yearly interest income of $679; this creates a 
yearly income of $18,607.  Her deductible medical expenses 
were noted as well.  The appellant's annual countable income 
in 2001 was $14,663 ($18,607 minus applicable deductible 
medical expenses totaling $3,944).  This exceeded the maximum 
applicable income limitation of $8,168 for a surviving spouse 
with one child, effective December 1, 2000.

In 2002, the appellant and her daughter each received Social 
Security benefits in the amount of $777; and reported yearly 
interest income in the amount of $679.  Again, even with the 
medical deductions, the appellant's income exceeded the 
maximum applicable income limitation.

On an Application for Exclusion of Child's Income (VA Form 
21-0571) received in February 2003, the appellant listed her 
total monthly expenses as $2007.  The appellant listed the 
following average monthly expenses: $250 for rent or mortgage 
payments, $200 for food, $390 for utilities and heat, $112 
for telephone, $375 for operation of automobile, $100 for 
clothing, and $225 for total monthly credit card payments.  
Her unreimbursed monthly medical expenses were listed as 
$355.  

The appellant's reported family income is $18,607 per year 
consisting of her and her daughter's SSA income and her 
interest income.  Unreimbursed medical expenses of $3,944 can 
be deducted from her income (95 percent of 12 times $355 or 
$4,255 pursuant to 38 C.F.R. § 3.272(g)(1)(iii)); which is 
$14,663.  This income is excessive for improved pension 
benefits.  

The appellant essentially recognizes that her family income 
is excessive for entitlement to improved pension benefits, 
however, she argues that her daughter's social security 
income should not be considered as countable income as it is 
not readily available for her use.  She maintains that all of 
her daughter's Social Security income is used for her 
daughter's support and maintenance.  

The evidence shows that the child's income from SSA benefits 
can be, and has been, readily applied to meet expenses 
necessary for reasonable family maintenance.  38 C.F.R. § 
3.23(d)(6).  As the presumption has not been rebutted, the 
Board finds that all of a child's income is reasonably 
available to or for the surviving spouse.  

In the alternative, the appellant has argued that her claim 
should be considered under the hardship exclusion.  She notes 
that, although the majority of her daughter's health care 
costs are covered by Medicaid, the appellant has a heart 
condition and is a stroke survivor and must pay out of pocket 
for her monthly maintenance prescriptions and wellness care.  
She also notes that she is still active in her deceased 
husband's church, and must expend money traveling to and from 
the church which is a 72 mile round trip, and makes several 
telephone calls per month to the church.  In addition, her 
daughter's daycare school requires a $15 per year activity 
fee.  She also notes that her daughter suffers from Down's 
syndrome and any money which remains after payment of her 
monthly expense is saved for her future needs and final 
expenses.  

'Hardship' shall be held to exist when annual expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  
Expenses necessary for reasonable family maintenance include 
expenses for basic necessities (such as food, clothing, 
shelter, etc.) and other expenses, determined on a case-by- 
case basis, which are necessary to support a reasonable 
quality of life.  See 38 C.F.R. § 3.23(d)(6).

When hardship is established under the provisions of 38 
C.F.R. section 3.23(d)(6) there shall be excluded from the 
available income of a child an amount equal to the amount by 
which annual expenses necessary for reasonable family 
maintenance exceed the sum of countable annual income plus VA 
pension entitlement computed without consideration of this 
exclusion.  The amount of this exclusion shall not exceed the 
available income of the child, and annual expenses necessary 
for reasonable family maintenance shall not include any 
expenses that were considered in determining the available 
income of the child or the countable annual income of the 
surviving spouse.  See 38 C.F.R. § 3.272(m).

Only expenses necessary for reasonable family maintenance 
include expenses for basic necessities (such as food, 
clothing, shelter, etc.) and other expenses, determined on a 
case-by- case basis, which are necessary to support a 
reasonable quality of life.  The Board will exclude the 
monthly expenses of $225 for total monthly credit card 
payments, as this expenditure is not necessary for the basic 
necessities or are necessary to support a reasonable quality 
of life.  In addition, 95 percent of her unreimbursed medical 
expenses were already deducted from her income, and cannot be 
deducted again.  See 38 C.F.R. § 3.272(m).  The Board will 
combine the following average monthly expenses: $250 for rent 
or mortgage payments, $200 for food, $390 for utilities and 
heat, $112 for telephone, $375 for operation of automobile, 
and $100 for clothing.  This monthly expense, $1,427 
multiplied by 12 months creates a yearly expense of $17,124.  
The Board will add the 5 percent of the appellant yearly 
unreimbursed medical expenses of $311, which has not yet been 
deducted from her income.  As such, the appellant's annual 
expenses necessary for reasonable family maintenance 
($17,435) exceed her family's countable income ($14,663) by 
$2,772, and she is entitled to a hardship exclusion from her 
child's available income in that amount, but no more.  As 
previously stated, only an amount equal to the amount by 
which annual expenses exceed countable annual income may be 
excluded.  Thus, when the veteran's countable income of 
$14,663 is reduced by the amount of the hardship exclusion 
from her daughter's available income, i.e., $2,772, the 
appellant still is left with countable income of $11,891.  
The maximum applicable income limitation for a widow with one 
dependent, effective December 1, 2000, was $8,168.  Because 
the appellant's countable income exceeded the latter figure, 
even considering the hardship exclusion, improved pension 
benefits are not payable for the period in question.  

The Board notes the contentions of the appellant regarding 
her financial situation, medical problems, and expenses due 
to her church activities; however, the Board included her 
unreimbursed medical expenses, and her automobile and 
telephone expenses which were incurred as a result of her 
church activities, in calculating her hardship exclusion.  

The Board notes that the maximum allowable rates for a 
surviving spouse with one child increases every year.  This 
amount was increased to $8,389 effective December 1, 2001, 
see M21-1, part I, Appendix B, (change 41) (November 4, 
2002); $8,507 in 2002 (change 46, September 25, 2003); $8,686 
in 2003 (change 49, October 4, 2004); $8,921 in 2004 (change 
52, September 29, 2006); $9,287 in 2005 (change 54, November 
14, 2006); and $9,594 in 2006 (November 13, 2006, Fast Letter 
(FL 06-22) from the Director of Compensation and Pension 
Services).  The Board notes the appellant's annual countable 
income after application of the hardship exclusion is 
$11,891, and would still exceed the maximum allowable rates 
for a surviving spouse with one child every year by at least 
several thousand dollars.  If the appellant's income 
decreases or her expenses, particularly her unreimbursed 
medical expenses, increase; she may reapply for improved 
pension benefits.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

The appellant's countable income was excessive for the 
receipt of improved pension benefits; the appeal is denied.



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


